PER CURIAM.
Defendant appeals from judgments of conviction in two criminal cases consolidated for appeal. He assigns error to the trial court’s failure to state reasons on the record for the sentences imposed, as required by ORS 137.120(2). The state concedes that the trial court erred but argues that the error is not reviewable, because defendant did not raise the issue at trial and that the error was harmless. We reject the state’s arguments, because the trial court had no authority to impose sentences without complying with the mandatory terms of ORS 137.120(2); therefore, remand is necessary. State v. Franklin, 36 Or App 413, 415, 584 P2d 368 (1978), rev den 285 Or 195 (1979).
Reversed and remanded for resentencing.